NEWS RELEASE Dorchester Minerals, L.P. Release Date: February 26, 2009 3838 Oak Lawn Ave., Suite 300 Dallas, Texas 75219-4541 Contact: Casey McManemin (214) 559-0300 DORCHESTER MINERALS, L.P. ANNOUNCES 2008 RESULTS DALLAS, TEXAS Dorchester Minerals, L.P. (the “Partnership”) announced today the Partnership’s net earnings for the year ended December31, 2008 of $66,783,000, or $2.30 per common unit. A comparison of the Partnership’s consolidated results for the twelve month periods ending December31, 2008 and 2007 are set forth below: Twelve Months Ended December31, 2008 2007 Operating Revenues $ 89,925,000 $ 65,365,000 Net Earnings $ 66,783,000 $ 43,048,000 Net Earnings Per Common Unit $ 2.30 $ 1.48 The Partnership’s operating revenues during the twelve months ending December31, 2008 are higher than 2007 primarily as a result of increased oil and natural gas sales prices. The Partnership’s independent engineering consultants estimated its total proved oil and gas reserves to be 82.4 billion cubic feet of natural gas equivalents (bcfe) as of December31, 2008.Approximately 35.5% of these reserves are attributable to the Partnership’s Net Profits Interests and 64.5% are attributable to its Royalty Properties.Natural gas accounted for 74.0% of total proved reserves as of December31, 2008, all of which were classified as proved developed.Upward revisions to prior reserve estimates, as reported in the Partnership’s 2008 10-K, totaled 10.0 bcfe, or approximately 97.5% of production during 2008. The
